                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                      May 5, 2021

By ECF & Email
The Honorable Vernon S. Broderick
United States District Judge                                                          5/9/2021
Southern District of New York
                                                                         Sentencing in this matter is adjourned to
Thurgood Marshall United States Courthouse
                                                                         October 8, 2021 at 10:00 a.m.
40 Foley Square
New York, NY 10007

       Re:     United States v. Guy Samuel, 13 Cr. 785 (VSB)

Dear Judge Broderick:

        The Government respectfully requests that the sentencing proceeding scheduled for Friday,
May 14, 2021, be adjourned for some date that falls after the sentencing proceeding in United
States v. Michael Mendlowitz, 17 Cr. 248 (VSB).

        The defendant, Guy Samuel, testified at Mendlowitz’s trial as a cooperating witness, and
the parties in the Mendlowitz matter are litigating disputed factual issues related to Mendlowitz’s
sentencing. The Court has scheduled a Fatico hearing in the Mendlowitz matter for May 14, 2021.
To facilitate any additional cooperation by Samuel that the Government may request, and so that
the Court is able to consider the full record of Samuel’s efforts to provide substantial assistance
before imposing a sentence, the Government respectfully requests that Samuel be sentenced after
Mendlowitz.

       The defendant, through counsel, consents to the requested adjournment.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney

                                         by:        /s/                         l
                                               David Abramowicz
                                               Assistant United States Attorney
                                               (212) 637-6525

cc:    Defense counsel (via ECF and email)
